Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
Possession is always prima facie evidence of title, and proof of prior possession is enough to maintain ejectment against a mere naked trespasser.
The allegation that the plaintiff was in possession at the the time of the ouster complained of, is a sufficient allegation of title to make the declaration good.
The demurrer was, therefore, improperly sustained.
The judgment is reversed with costs, and the cause remanded.